Citation Nr: 1134369	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  10-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for thoracic kyphosis.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for a gastrointestinal disorder variously diagnosed.

9.  Entitlement to a higher initial rating for a thoracolumbar spine disability, currently rated as 20 percent disabling.  

10.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

11.  Entitlement to an increased rating for type 2 diabetes mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2007, April 2008, and January 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Initially, the Board notes that following the issuance of the December 2009 statement of the case (SOC), the RO obtained and associated with the record additional VA treatment records from the Hines VA Medical Center without thereafter issuing a supplemental statement of the case (SSOC).  Nonetheless, the Board finds that adjudication of the current appeal may go forward without remanding the entire appeal for an SSOC because, while these records noted the Veteran's medical history included, among other things, hemorrhoids and back pain, nothing in the treatment records constitutes additional pertinent evidence as to any of the issues the Board is adjudicating in the below decision.  See 38 C.F.R. § 19.31 (2010) (an SSOC will be furnished to the veteran when additional pertinent evidence is received after a SOC has been issued).  

The claims of service connection for sinusitis, allergic rhinitis, a cervical spine disability, a right knee disorder, fibromyalgia, and a gastrointestinal disorder as well as the claims for higher evaluations for PTSD and type 2 diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with thoracic kyphosis at any time during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with hemorrhoids at any time during the pendency of the appeal.

3.  The preponderance of the competent and credible evidence is against showing that the Veteran thoracolumbar spine disability is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less even taking into account his complaints of pain; ankylosis; 4 weeks of incapacitating episodes in any 12 month period since 2006; or at least mild incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  Thoracic kyphosis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Hemorrhoids was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  From September 1, 2006, the criteria for a rating in excess of 20 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5240-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Thirdly, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002).  

Initially, the Board finds that there is no issue as to whether the claimant was provided an appropriate application form or issue as to his status.  

As to the service connection claims, the Board finds that letters dated in August 2006 and December 2006, issued prior to the April 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the rating claim, the Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his thoracolumbar spine disability.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the August 2006 and December 2006 38 U.S.C.A. § 5103(a) notice letters provided to the Veteran prior to the April 2007 rating decision), VA's duty to notify in this case has been satisfied.  

As to all the issues on appeal, the Board finds that if VA did not provide the Veteran with adequate notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the VCAA notice letters, the rating decision, and the SOC.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As to the duty to assist, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record all identified and available in-service and post-service records, including the Veteran's service treatment records, records from the Social Security Administration (SSA), and his records from Madigan Army Medical Center as well as his records from the Hines, Battle Creek, and Ann-Arbor VA Medical Centers.

As to the service connection claims, while the RO did not obtain medical opinions the Board finds that a remand to obtain them is not required.  The Board has reached this conclusion because the post-service record is negative for the claimed disorders and for reasons that will be explained below the Board does not find the Veteran competent to provide the missing diagnoses.  See 38 U.S.C.A. § 5103A(d) (West 2002); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the rating claim for thoracolumbar spine, the Board finds that the Veteran was afforded a VA examination in September 2006 that is adequate for rating purposes because the examiner, after a review of the record on appeal and a comprehensive examination of the Veteran, provided a medical opinion as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claims

The Veteran and his representative claim that the Veteran's thoracic kyphosis and hemorrhoids were caused or aggravated by his military service including his documented combat in Iraq.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that a March 1998 service treatment record noted that the Veteran had a 5 degree dorsal spine scoliosis and a February 2006 service treatment record diagnosed him with hemorrhoids.  

However, a subsequent December 2004 thoracic spine x-ray specifically reported that the Veteran did not have abnormal kyphosis.  Moreover, subsequent service treatment records, including the April 2006 separation examination, are negative for a diagnosis of thoracic kyphosis and/or hemorrhoids.  Likewise, while post-service treatment records noted a history of hemorrhoids, these records, including the September 2006 VA examination, are negative for a diagnosis of thoracic kyphosis or hemorrhoids.  In fact, at the September 2006 VA examination which was held for the express purpose of ascertaining if the Veteran had thoracic kyphosis and hemorrhoids, the examiner did not opine that x-rays or his examination revealed thoracic kyphosis and specifically opined that the claimant's hemorrhoids had resolved.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

The Board acknowledges that the Veteran is competent and credible to report that he had problems with rectal itching, bloody stools, and a hump on his thoracic spine in-service and since that time because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, the Board finds that the Veteran is neither competent nor credible to diagnosis thoracic kyphosis or hemorrhoids because he does not have the required medical expertise.  Id.  Furthermore, the Board finds more competent and credible the opinion by the medical expert at the September 2006 VA examination that did not find thoracic kyphosis and who opined that his hemorrhoids had resolved than the Veteran's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (noting that in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with thoracic kyphosis or hemorrhoids at any time during the pendency of his appeal despite the 5 degrees of dorsal spine scoliosis and one episode of hemorrhoids noted while on active duty.  See Hickson, supra; McClain, supra.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for thoracic kyphosis and hemorrhoids must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for service connection must be denied

The Rating Claim

The Veteran and his representative assert that the Veteran's thoracolumbar spine disability meets the criteria for a higher evaluation.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The April 2007 rating decision assigned the Veteran's thoracolumbar spine disability a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

As to rating the Veteran's thoracolumbar spine disability under the General Rating Formula for Disease and Injuries of the Spine, it provides a higher 40 percent rating if his disorder is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating if it is manifested by unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating if it is manifested by unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

In this regard, when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

With the above criteria in mind, the Board notes that at the September 2006 VA examination the Veteran had 45 degrees of forward flexion of the thoracolumbar spine taking into account his complaints of pain.  It was also opined that, while the spine was tender, the Veteran did not have muscle spasms and function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  Moreover, while VA treatment records also show the Veteran's complaints and treatment for thoracolumbar spine pain and lost motion, they are also negative for evidence that forward flexion of the thoracolumbar spine is 30 degrees or less.  

Consequently, even taking into account the Veteran's complaints of pain as per the Court's holding in DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45, the Board finds that the criteria for a rating in excess of 20 percent is not warranted for his service-connected thoracolumbar spine disorder under the General Rating Formula for Disease and Injuries of the Spine due to limitation of motion of the spine because the record is negative for competent and credible evidence that forward flexion of the thoracolumbar spine is 30 degrees or less.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DeLuca, supra.  Notably, on VA examination, the Veteran was not additionally limited after repetitive use.  In any case, his symptoms have remained constant  throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Likewise, the Board finds that the criteria for a rating in excess of 20 percent is not warranted for his service-connected thoracolumbar spine disorder under the General Rating Formula for Disease and Injuries of the Spine because the record is negative for competent and credible evidence that the Veteran has ankylosis of the thoracolumbar spine and in the absence of ankylosis the Board may not rate his disability as ankylosis.  38 C.F.R. § 4.71a; Johnston v. Brown, 10 Vet. App. 80 (1997).  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  Under Diagnostic Code 5243, a 40 percent rating is warranted when the disability is manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

In this regard, the Veteran and his representative claim, in substance, that his adverse symptomatology causes him to be unable to function at times.  Moreover, the Veteran told the September 2006 VA examiner that he had 56 days of incapacitation a year because of his disability.  However, the Board finds more competent and credible the treatment records, which are negative for any evidence of physician order bed rest due to the Veteran's thoracolumbar spine disability, than the Veteran's claims to the contrary.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, the Board finds that there is no competent and credible evidence in the record of the Veteran's thoracolumbar spine requiring physician prescribed bed rest for 4 weeks at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Therefore, the Board must deny the claim for a higher evaluation under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Given the Veteran's complaints to his September 2006 VA examiner regarding pain radiating into his legs, the Board notes that Note 1 to 38 C.F.R. § 4.71a allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with his service connected thoracolumbar spine disability.  

In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either the major or minor lower extremity, a 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either the major or minor lower extremity, and a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve in either the major or minor lower extremity.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

In this regard, the September 2006 VA examiner opined that the Veteran had no evidence of radiating pain or muscle spasms.  It was also opined that neurological examination of the lower extremities was normal.  Specifically, motor function was within normal limits, sensory function was within normal limits, and reflexes/jerks were 2+.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.

Given the above, the Board finds that the preponderance of the competent and credible evidence does not show the Veteran's adverse symptomatology equates to at least "mild" incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8520; Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that a separate compensable rating for adverse neurological symptomatology caused by the Veteran's service-connected thoracolumbar spine disorder is not warranted.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Lastly, the Board notes that each of the ways by which the spine is ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010), contemplates limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both lumbar strain and other symptoms, such as those set forth in Diagnostic Code 5242, would be inappropriate.  38 C.F.R. § 4.14. 

Likewise, while the record shows that the Veteran has separate and distinct problems adversely impacting the segments of his thoracic spine and the segments of his lumbar spine, under the current criteria, disability of the thoracic and lumbar spine is treated as one entity and assigning separate ratings for each would also be inappropriate.  38 C.F.R. §§ 4.14, 4.71a .

As to the Veteran's and his representative claims that the disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected thoracolumbar spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his thoracolumbar spine disability, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected thoracolumbar spine disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

In reaching the above conclusions, the Board has not overlooked the Veteran's and his representative's written statements to the RO and the Veteran's statements to his doctors.  In this regard, the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see.  See Jandreau, supra; Buchanan, supra; Charles, supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran and his representative are not competent to opine as to the problems caused by his thoracolumbar spine disability because such an opinion requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id; also see Espiritu, supra.  Furthermore, the Board finds more competent and credible the medical opinion provided by the experts at the Veteran's VA examination than his and his representative's lay assertions.  Id; Also see Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (noting that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has already been granted a TDIU.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a higher evaluation for a thoracolumbar spine disability must be denied at all times during the pendency of the appeal.  Fenderson, supra.


ORDER

Service connection for thoracic kyphosis is denied.

Service connection for hemorrhoids is denied.

Entitlement to a higher initial rating for a thoracolumbar spine disability, currently rated as 20 percent disabling is denied.  


REMAND

As to the claims of service connection for sinusitis and allergic rhinitis, the Board notes that service treatment records are positive for complaints and treatment for the claimed disorders starting in 2001.  See service treatment records dated in October 2001, July 2002, and August 2003.  Likewise, as to the claim of service connection for a cervical spine disability, the Board notes that the Veteran complained of neck pain at his April 2006 separation examination.  

Moreover, at the September 2006 VA examination, conducted less than a month after the Veteran's August 2006 separation from active duty, the examiner noted that the claimant continued to have problems with sinusitis and allergic rhinitis and diagnosed him with a cervical spine strain.  

Furthermore, while the Veteran is not competent and credible to diagnosis sinusitis, allergic rhinitis, or a chronic cervical spine disability because such diagnoses require special medical training, the Board nonetheless finds that he is competent and credible to report that he had experienced symptoms of these disabilities (i.e., a stuffy and runny nose and a stiff and painful neck) while on active duty and since that time because these symptoms are observable by a lay person.  See Jandreau, supra; Buchanan, supra; Charles, supra.  

Therefore, the Board finds that a remand is required to obtain a medical opinion as to the origins of the Veteran's sinusitis, allergic rhinitis, and cervical spine disability.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006) (holding that VA must provide an examination where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim).

As to the claim of service connection for a right knee disorder, the Board notes that at the September 2006 VA examination, conducted less than a month after the Veteran's August 2006 separation from active duty, the examiner diagnosed the claimant with a right knee strain.  At the subsequent January 2008 VA examination, he was also diagnosed with patellofemoral pain syndrome.  Moreover, the Board finds that while the Veteran is not competent and credible to diagnosis a chronic right knee disability because such a diagnosis requires special medical training, he is competent and credible to report that he had experienced symptoms of his right knee disability (i.e., a stiff and painful knee) while on active duty and since that time because these symptoms are observable by a lay person.  See Jandreau, supra; Buchanan, supra; Charles, supra.  Therefore, the Board finds that a remand is also required to obtain a medical opinion as to the origin of the Veteran's right knee disability.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.  

Given the Veteran's claims that his right knee disorder was caused or aggravated by his already service-connected left knee disorder and the fact that the claimant is already service connected for a thoracolumbar spine disability, while the appeal is in remand status the examiner should also provide an opinion as to whether his right knee disorder and /or his cervical spine disability were either caused or aggravated by one of his already service connected disabilities.  See 38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1994) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  38 C.F.R. § 3.321 (2007) (holding that the Board is required to consider all evidence of record and to consider, and discuss in its decision, all potentially applicable provisions of law and regulation).  

In April 2007, the RO received from the Veteran a statement in which he disagreed with the rating assigned his PTSD in the April 2007 rating decision.  Similarly, in July 2008 the RO received a statement from the Veteran's representative in which he disagreed with the RO's denial of the claims of service connection for fibromyalgia and a gastrointestinal disorder in the April 2008 rating decision.  Likewise, in February 2009 the RO received a statement from the Veteran's representative in which he disagreed with the confirmed 20 percent rating assigned the claimant's type 2 diabetes mellitus in the January 2009 rating decision.  No further action was taken by the RO.  Therefore, because the Court has indicated that referral to the RO of issues with which the Veteran disagrees does not suffice, these issues must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Given the statements found in the record regarding the Veteran receiving ongoing treatment for his various disabilities, while the appeal is in remand status his contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, these issues are REMANDED to the RO for the following actions:

1. The RO, after contacting the Veteran and obtaining any needed authorizations, should obtain and associate with the claims file his contemporaneous treatment records from all locations that are not already found in the record.  All efforts to obtain these records should be documented fully in the claims file.

If the RO VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. After undertaking the above development to the extent possible, the RO should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination in connection with his claims of service connection for sinusitis and allergic rhinitis.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following question:

Is it at least as likely as not that the Veteran's sinusitis and/or allergic rhinitis was caused by his military service?

Note 1:  In providing answers to the above question, the examiner should comment of the service treatment records that document his complaints and treatment for sinusitis and allergic rhinitis while on active duty.

Note 2:  In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3. After undertaking the above development to the extent possible, the RO should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an orthopedic examination in connection with his claims of service connection for a cervical spine disability and right knee disorder.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:
(a) Is it at least as likely as not that the Veteran's cervical spine disability and/or right knee disorder was caused by his military service?

(b) Is it at least as likely as not that the Veteran's cervical spine disability and/or right knee disorder was caused by his service connected left knee disorder and/or thoracolumbar spine disability?

(c) Is it at least as likely as not that the Veteran's cervical spine disability and/or right knee disorder was aggravated by his service connected left knee disorder and/or thoracolumbar spine disability?

Note 1:  In providing answers to the above questions, the examiner should comment of the complaints of neck pain at the separation examination and the diagnoses of strains at the September 2006 VA examination.

Note 2:  In providing answers to the above questions, if the examiner concludes that the Veteran's cervical spine disability and/or right knee disorder were aggravated by his service connected left knee disorder and/or thoracolumbar spine disability, the examiner should provide a base-line as to the severity of the cervical spine disability and/or right knee disorder before being aggravated by his service connected disorders, and should identify the percentage of disability which is attributable to the aggravation. 

Note 3:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Thereafter the RO should readjudicate the claims of service connection for sinusitis, allergic rhinitis, a cervical spine disability, and a right knee disorder.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received since the December 2009 SOC, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

6. As to the claims of service connection for fibromyalgia and a gastrointestinal disorder as well as the claims for higher evaluations for PTSD and type 2 diabetes mellitus, the RO should issue am SOC to the Veteran and his representative.  If the Veteran or his representative files a timely substantive appeal as to any of these issues, that issue should be returned for review by the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


